Citation Nr: 1131644	
Decision Date: 08/29/11    Archive Date: 09/07/11

DOCKET NO.  08-26 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and the appellant's wife


ATTORNEY FOR THE BOARD

J Fussell


INTRODUCTION

The Veteran, who is the appellant, had active service from September 1966 to September 1970.  

This matter comes before the Board of Veterans' Appeals (Board) from a March 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In May 2011, the Veteran and his wife testified at a local RO hearing before the undersigned Veterans Law Judge sitting at Atlanta, Georgia.  A transcript of that proceeding is of record.  

The case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


REMAND

At the time of the most recent VA psychiatric examination in February 2007, the Veteran's claim file was not available but his medical records were reviewed.  It was noted that he continued to receive VA treatment for PTSD.  The most recent VA outpatient treatment (VAOPT) records are in November 2007.

In the Veteran's August 2008 VA Form 9, Appeal to the Board, he stated that the report of the recent VA examination had not included statements he made and which he felt would carry great weight in deciding his claim for an increased rating.  

At the May 2011 travel Board hearing the Veteran testified that he was not now working.  (Page 3 of the transcript).  He had worked for BellSouth for about 29 1/2 years and had a breakdown at work.  He had written a letter to his supervisor asking that he not be terminated but, rather, be allowed to retire with exactly 30 years of work with that company, and he was allowed to do so.  He had been forgetting simple instructions and how to do things.  His work of splicing construction cables which had required a lot of memory recalling plans, numbers, and cable counts.  He had started making mistakes which he had never made before and had more difficulty understanding printed plans.  (Page 4).  He had been counseled about his work performance prior to his breakdown.  Once when driving to a town where he was to work, he had driven to the wrong town.  When he had had his breakdown, he had sought help at the Regional Mental Healthcare Clinic in Swainsboro and had been advised to seek help with VA and it was at Dublin, VA that he was diagnosed with PTSD.  He still received treatment at the Dublin VA mental health facility and took daily medication.  (Page 5).  

The Veteran further testified that if he had to go shopping he might "freak out" and have to leave.  He felt as if everyone was looking at him.  He had difficulty being in and around crowds of people.  (Page 6).  He now had only one friend remaining.  Other than occasional family gatherings, he had no social involvement with others.  He might not even see his son and two grandchildren more than twice a year.  He still had nightmares.  (Page 7).  

The Veteran's wife testified that he had nightmares almost every night.  She was sometimes frightened of his behavior when he slept at night because he would sometimes grab her and call her name.  She would not leave him alone, by himself, at night.  He had nightmares almost every night.  (Page 8).  He when he had nightmares he also had night sweats, at which times he became clammy.  (Page 9). 

The Veteran further testified that in the past, in the mid-1970s, he had had attempted suicide.  (Page 10).  He still sometimes had vivid flashbacks.  In the rural area in which he lived, fields were burned at certain times of the year and this reminded him of places in Vietnam where he had seen billows of smoke in the air.  Flickering lights also reminded him of Vietnam.  (Page 10).  He had tried to find jobs but potential employers had not wanted to hire him either because he was now taking medication or because he had had to retire from BellSouth.  (Page 11).  He had tried to develop hobbies or find some work that he could do on his own but it had not worked out and he felt that this was due to impaired concentration.  Because of his medication he had not been intimate with his wife in over a year but, on the other hand, his current combination of medications was the only thing that seemed to help the most with his depression and his anxiety.  (Page 12).  

The Veteran's wife testified that he was an artist and could draw anything but he no longer did any drawing because he could not concentrate.  (Page 13).  This was a big change in the Veteran and it was progressive.  (Page 14).  The Veteran reiterated that his PTSD was now so severe that he was not now working and it had caused him to lose his job, having been asked to leave because he could not maintain the ability he originally had.  The service representative summarized that the Veteran had lost his job due to impaired memory, he was now having difficulty driving and needed someone to drive him, and had almost nightly nightmares and panic attacks, as well as impaired ability to communicate with others, vivid flashbacks, and continued treatment.  (Pages 14-15).  The Veteran service representative stated that the Veteran carried with him a list of the names of all the people he had seen killed in Vietnam.  The Veteran's wife testified that he would call out their names at night.  (Page 15).  

An up-to-date VA examination for rating purposes is needed when required to verify the current severity of service-connected disability or when evidence indicates a material change in the disability since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPCGPREC 11-95 (1995); see also 38 C.F.R. § 3.327 (a reexamination will be requested whenever there is a need to verify the current severity of a disability).  Such is the case here. 

In addition, the Board notes that Veteran asserts that he lost his job and cannot now maintain employment due to his service-connected PTSD.  However, the Board also notes that the Veteran's PTSD is rated 30 percent disabling; his tinnitus is rated 10 percent disabling, and his bilateral hearing loss is rated zero percent (noncompensable), which result in a combined service-connected rating of 40 percent.  38 C.F.R. § 4.25 (2010).  As such, the percentage requirements for a total rating under 38 C.F.R. § 4.16(a) have not been met.  Nonetheless, entitlement to a total rating, on an extra-schedular basis, may be established, in exceptional cases, when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b) (2010); 61 Fed. Reg. 66749, VAOPGCPREC 6-96, slip op. at 15 (1996) (entitlement to a total rating, on an extra-schedular basis, under 38 C.F.R. § 4.16(b), based solely upon a disability which is the subject of a current appeal, may be considered a component of that increased-rating claim to the same extent as the issue of an extra-schedular rating under 38 C.F.R. § 3.321(b)(1) may be).  Thus, the Board finds that the RO should address the matter of extra-schedular consideration (per 38 C.F.R. § 3.321(b)(1) and 38 C.F.R. § 4.16(b)), within the context of the claim for an increased rating for the underlying PTSD, in the first instance, to avoid any prejudice to the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  As a component of the claim for an increased rating for PTSD, inform the Veteran and his representative of the requirements for extra-schedular consideration pursuant to 38 C.F.R. §§ 3.321(b)(1) and 4.16(b); and permit them the full opportunity to supplement the record as desired.  Any additional development should be undertaken as necessary.

2.  Obtain all outstanding VA records pertaining to mental health treatment of the Veteran since November 2007 and associate them with the claim file.  All records/responses received should be associated with the claims file.

3.  After completing the development outlined in paragraphs 1 and 2, above, schedule the Veteran for a VA psychiatric examination to determine the extent and severity of his service-connected PTSD.  The claims file is to be made available to and reviewed by the examiner designated to examine the Veteran.  All necessary tests, including psychological testing if deemed necessary, should be conducted.

The examiner(s) should review the pertinent history of the Veteran's service-connected PTSD and, on examination, ascertain the overall severity of that disorder.  The examiner(s) should specifically itemize all the symptoms, which result from the Veteran's PTSD and identify how the symptoms of that disorder effect the Veteran's social and occupational functioning (e.g., in terms of producing: (i) reduced reliability; (ii) deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; or, (iii) total occupational and social impairment).  

The psychiatric examiner should render specific findings with respect to the existence and extent (or frequency, as appropriate) of: 

(a) (the criteria for a 50 percent rating) flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks): impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; 

(b) ) (the criteria for a 70 percent rating) suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships; and, 

(c) (the criteria for a 100 percent rating) gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

The examiner is requested to evaluate and describe in detail the effect that the Veteran's PTSD symptoms have on his industrial capability, social functioning, and on his activities of daily life.  The examiner should assign a Global Assessment of Functioning (GAF) score consistent with the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  The examiner must provide a definition of the score assigned, and should indicate the degree of impairment it represents.

The examiner is also requested to opine as to whether it is at least as likely as not that the symptomatology associated with the Veteran's PTSD renders him incapable of performing the mental and physical acts required for employment, given his educational and occupational background.

A complete rationale should be given for all opinions expressed.  In this regard, a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the issue of entitlement to an increased rating for PTSD, currently evaluated as 30 percent disabling, to include extra-schedular consideration (pursuant to 38 C.F.R. §§ 3.321(b)(1) and 4/16(b)), in light of all pertinent evidence and legal authority.  If the benefit sought is not granted, send the Veteran and his representative a Supplemental Statement of the Case (SSOC) and give them time to respond to it before returning the case to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

